Name: Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material
 Type: Directive
 Subject Matter: international law;  agricultural activity;  marketing;  forestry;  technology and technical regulations
 Date Published: 1966-07-11

 Avis juridique important|31966L0404Council Directive 66/404/EEC of 14 June 1966 on the marketing of forest reproductive material Official Journal 125 , 11/07/1966 P. 2326 - 2332 Finnish special edition: Chapter 3 Volume 1 P. 0160 Danish special edition: Series I Chapter 1965-1966 P. 0141 Swedish special edition: Chapter 3 Volume 1 P. 0160 English special edition: Series I Chapter 1965-1966 P. 0161 Greek special edition: Chapter 03 Volume 2 P. 0021 Spanish special edition: Chapter 03 Volume 1 P. 0203 Portuguese special edition Chapter 03 Volume 1 P. 0203 COUNCIL DIRECTIVE of 14 June 1966 on the marketing of forest reproductive material (66/404/EEC) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament 1; Having regard to the Opinion of the Economic and Social Committee; Whereas forests cover 21 76 % of the area of the European Economic Community and whereas both the restocking of these forests and new afforestation require increasing quantities of forest reproductive material; Whereas research on forest tree selection has shown that if forest production is to be increased substantially and the conditions necessary for land productivity thus improved it is necessary to use genetically superior reproductive material; Whereas, moreover, various Member States have for some years been applying rules based on these considerations ; whereas the discrepancies between those rules constitute an obstacle to trade between Member States ; whereas it is in the interest of all the Member States that Community rules imposing the highest possible standards should be established; Whereas such rules should apply to marketing both in other Member States and on domestic markets; Whereas such rules should take account of practical needs and should apply only to those genera and species which are of importance for timber crop afforestation; Whereas genetic characters as understood at present in forestry work means the hereditary constitution, as opposed to the external features of reproductive material ; whereas research has been undertaken on problems connected with these external features but has not yet been completed ; whereas Community rules should therefore refer at present only to the genetic characters of reproductive material; Whereas, as regards Community reproductive material, approval of basic material and, consequently, delimitation of regions of provenance are fundamental to selection ; whereas the Member States should apply uniform rules imposing the highest possible standards for the approval of basic material ; whereas only reproductive material derived from such material should be placed on the market ; whereas the Member States should establish lists of regions of provenance specifying, where known, the origin of basic material; Whereas reproductive material which is not placed on the market should not, in view of its minor economic importance, be subject to Community rules ; whereas the Member States must retain the right to make such reproductive material subject to special measures; Whereas certain derogations should be permitted in respect of reproductive material intended for export, or re-export, to third countries; Whereas it is necessary to ensure that, in addition to possessing the required genetic quality, reproductive material intended for marketing or placed on the market is properly source-identified; Whereas the Member States should be authorised to require that reproductive material introduced into their territory be accompanied by an official certificate; Whereas, in order to ensure that requirements as to genetic quality and proper source-identification are 1 OJ No 109, 9.7.1964, p. 1777/64. satisfied at the time of marketing, the Member States must make provision for appropriate control arrangements; Whereas reproductive material satisfying these requirements must be subject only to such marketing restrictions as are provided for in Community rules ; whereas the restrictions allowed include, in particular, the right of Member States to prohibit trade in reproductive material which is unsuitable for use in their territory; Whereas reproductive material coming from third countries may not be marketed within the Community unless it affords the same assurances as Community reproductive material as regards the genetic value of the basic material and its source-identity; Whereas, during periods in which there are temporary difficulties in obtaining supplies of certain genera and species of reproductive material complying with the principles of this Directive, reproductive material satisfying less stringent requirements should, subject to certain conditions, be temporarily approved; Whereas the Commission should be entrusted with the task of adopting certain measures for the application of this Directive ; whereas, in order to facilitate implementation of the proposed measures, a procedure should be provided for establishing close co-operation between the Member States and the Commission within a Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry; HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive shall apply, in so far as genetic character is in question, to forest reproductive material marketed within the Community. Article 2 1. This Directive covers: (a) Reproductive material derived from: Abies alba Mill. (Abies pectinata D.C.) Fagus sylvatica L. Larix decidua Mill. Larix leptolepis (Sieb. & Zucc.) Gord. Picea abies Karst. (Picea excelsa Link.) Picea sitchensis Trautv. et Mey. (Picea menziesii Carr.) Pinus nigra Arn. (Pinus laricio Poir.) Pinus sylvestris L. Pinus strobus L. Pseudotsuga taxifolia (Poir.) Britt (Pseudotsuga douglasii Carr., Pseudotsuga menziesii (Mirb.) Franco.) Quercus borealis Michx. (Quercus rubra Du Roi.) Quercus pedunculata Ehrh. (Quercus robur L.) Quercus sessiliflora Sal. (Quercus petraea Liebl.) (b) Vegetative reproductive material derived from: Populus 2. Member States shall remain free to make reproductive material of other genera and species and Populus reproductive material produced by sexual means subject to the principles of this Directive ; where such action is taken less stringent requirements may be imposed. Article 3 For the purposes of this Directive the following definitions shall apply: A. Reproductive material: (a) Seeds : cones, infructescences, fruits and seeds intended for the production of plants; (b) Parts of plants : cuttings, layers and scions intended for the production of plants; (c) Young plants : plants raised by means of seeds or parts of plants ; also includes natural regeneration. B. Basic material: (a) Stands and conservation seed orchards-for reproductive material produced by sexual means; (b) Clones-for reproductive material produced by vegetative means. C. Conservation seed orchard: An orchard raised artificially from reproductive material originating in one or more officially approved stands of the same region of provenance, and intended for the production of seed. D. Provenance: The area on which any indigenous or non-indigenous stand of trees is growing. E. Origin: The area on which an indigenous stand of trees is growing, or the place from which a non-indigenous stand was originally introduced. F. Region of provenance: For a genus, species, subspecies or distinct variety, the area or group of areas subject to sufficiently uniform ecological conditions on which are found stands whose genetic or at least morphological characters are similar and of equivalent value for the production of wood. The region of provenance of reproductive material grown in a conservation seed orchard is that of the basic material used for the creation of the orchard. G. Official measures : measures taken (a) by State authorities, or (b) by any legal person, whether governed by public or by private law, acting under the responsibility of a State, provided that such person derives no private gain from such measures. Article 4 1. The Member States shall provide that reproductive material may not be placed on the market unless it is derived from officially approved basic material. 2. Member States may provide for derogations from the provisions of paragraph 1: (a) for tests or for scientific purposes; (b) for selection work. 3. Paragraph 1 shall not apply to parts of plants or to young plants which are shown to be intended mainly for purposes other than the production of wood. Article 5 The Member States shall provide that only basic material whose qualities are such as to make it suitable for reproductive purposes and which has no characters undesirable for the production of wood may be officially approved. Approval shall be based on the criteria given in Annex 1. Article 6 Each Member State shall, for each of the various genera and species, establish a list of the basic material officially approved in its territory. The origin of the basic material shall be given where it is known. These lists and any alterations made to them shall be sent forthwith to the Commission which shall communicate them to the other Member States. Article 7 In the case of reproductive material produced by sexual means, the Member States shall delimit regions of provenance defined by means of administrative or geographic boundaries and, where applicable, by altitudinal boundaries. Article 8 1. The Member States shall provide that reproductive material must, during collection, processing, storing, transport and raising, be kept in lots separated and identified according to the following criteria: (a) Genus and species and, where applicable, subspecies and variety; (b) Clone-for reproductive material produced by vegetative means; (c) Region of provenance-for reproductive material produced by sexual means; (d) Place of provenance and altitude-for reproductive material produced by sexual means which is not derived from officially approved basic material; (e) Origin-indigenous or non-indigenous; (f) Year of ripening of seed; (g) Length of time in the nursery as seedlings or, in the case of young plants, as young plants transplanted one or more times. 2. Paragraph 1 shall not apply to parts of plants or young plants which are shown to be intended mainly for purposes other than the production of wood. Article 9 1. The Member States shall provide that reproductive material may be marketed only in consignments which conform to the requirements of Article 8 and are accompanied by a document binding upon its signatory which gives the criteria set out above and contains the following information: (a) Botanical name of the reproductive material; (b) Name of supplier responsible for the lot; (c) Quantity; (d) In the case of seed from conservation seed orchards and of young plants raised from such seed, the words "reproductive material from conservation seed orchards". 2. Paragraph 1 shall not apply to parts of plants or young plants which are shown to be intended mainly for purposes other than the production of wood. Article 10 The Member States shall require that seed be marketed only in sealed packages. The sealing device shall be such as will become unserviceable when the package is opened. Article 11 1. The Member States shall, by an official control system set up or approved by them, ensure that reproductive material remains source-identified from collection to delivery to the final consumer. 2. Paragraph 1 shall not apply to parts of plants or plants which are shown to be intended mainly for purposes other than the production of wood. Article 12 1. Member States may provide that no reproductive material be introduced into their territory unless it is accompanied by an official certificate of another Member State conforming to the model in Annex II, or by an equivalent certificate of a third country ; the latter certificate must give in particular: (a) The region of provenance-or place of provenance and altitude-for reproductive material produced by sexual means; (b) The clonal identity-for reproductive material produced by vegetative means. 2. Paragraph 1 shall not apply to parts of plants or young plants which are shown to be intended mainly for purposes other than the production of wood. Article 13 1. The Member States shall ensure that, as regards the genetic characters of the basic material and the measures taken for its source-identification, reproductive material is subject to no marketing restrictions other than those laid down in this Directive. 2. Member States may take measures to prevent the productive capacity of the timber crop of their forests from being unfavourably affected by reproductive material which, by reason of its genetic characters, is unsuited for use in their territory ; these provisions shall not apply to parts of plants or young plants which are shown to be intended mainly for purposes other than the production of wood. 3. Where the measures provided for in paragraph 2 affect reproductive material produced in another Member State they shall be the subject of prior consultation with the other Member States and the Commission. In cases of urgency, only the Member States affected and the Commission shall be consulted. 4. In the case provided for in the second sentence of paragraph 3, Member States may themselves, during a period of two years reckoned from the dates laid down in Article 18 (1), adopt the measures provided for in paragraph 2 without consulting the Member States affected or the Commission. They shall forthwith inform those Member States and the Commission of any measures adopted. Article 14 1. The Council, acting by a qualified majority on a proposal from the Commission, shall determine whether reproductive material produced in a third country affords the same assurances as regards the genetic characters of its basic material and the measures taken for its source-identification as does reproductive material produced within the Community and complying with the provisions of this Directive. 2. Until such time as the Council has taken a decision under paragraph 1, Member States shall be free to take such decisions. This right shall, in respect of the various genera and species, expire five years after the dates laid down in Article 18 (1). Article 15 1. In order to remove any temporary difficulties in the general supply of reproductive material satisfying the requirements of this Directive, that occur in one or more Member States and cannot be overcome within the Community, the Commission shall, at the request of at least one Member State affected and in accordance with the procedure laid down in Article 17, authorise one or more Member States to approve for marketing, for a period to be set by the Commission, reproductive material of one or more species which satisfies less stringent requirements. Where such action is taken, the document required under Article 9 (1) shall state that the material in question satisfies less stringent requirements. 2. Member States may provide that this statement also appear on the certificate provided for in Article 12 (1). Article 16 Member States may provide for derogations from the provisions of this Directive in respect of reproductive material intended for export, or re-export, to third countries. They shall ensure that such reproductive material has not been mixed with material satisfying the requirements of this Directive and placed on the Community market. Article 17 1. Where the procedure laid down in this Article is to be followed, matters shall be referred by the Chairman, either on his own initiative or at the request of the representative of a Member State, to the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry (hereinafter called the "Committee") set up by the Council Decision of 14 June 1966 1. 2. Within the Committee the votes of the Member States shall be weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its Opinion on the measures within a time-limit set by the Chairman according to the urgency of the matter. Opinions shall be delivered by a majority of twelve votes. 4. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the Opinion of the Committee, they shall forthwith be communicated by the Commission to the Council. In that event, the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication. The Council, acting by a qualified majority, may take a different decision within one month. Article 18 1. The Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive and its Annexes: (a) not later than 1 July 1967 for seeds and parts of plants of: Abies alba Mill. Picea abies Karst. Pinus sylvestris L. Pseudotsuga taxifolia Britt.; (b) not later than 1 July 1969 for seeds and parts of plants of: Larix decidua Mill. Larix leptolepis (Sieb. & Zucc.) Gord. Picea sitchensis Trautv. et Mey. Pinus nigra Arn. Pinus strobus L.; (c) not later than 1 July 1971 for seeds and parts of plants of: Fagus sylvatica L. Quercus borealis Michx. Quercus pedunculata Ehrh. Quercus sessiliflora Sal. Populus. 2. For seeds from conifer genera and species collected before the dates given in paragraph 1, these time limits may be extended by two years. 3. For young plants, the time limits shall be extended by four years, reckoned from the dates given in paragraph 1 or set on the basis of paragraph 2. 4. The Member States shall inform the Commission of the entry into force of these provisions forthwith. Article 19 This Directive is addressed to the Member States. Done at Brussels, 14 June 1966. For the Council The President P. WERNER 1 OJ No 125, 11.7.1966 p. 2289/66. ANNEX I Requirements for the approval of basic material A. STANDS 1. Basic material - In approving basic material, preference shall be given to indigenous stands, or to non-indigenous stands of proven value. 2. Location - The stands shall be situated at a sufficient distance from poor stands of the same species or from stands of a related species or variety which can form hybrids with the species in question. This requirement is particularly important when the surrounding stands are not indigenous. 3. Uniformity - The stands shall show a normal degree of individual variation in morphological characters. 4. Volume Production - Volume production is often an essential criteria for approval ; where this is the case, volume production must be superior to the accepted mean under similar ecological conditions. 5. Wood quality - The quality shall be taken into account ; in some cases it may become an essential criterion. 6. Morphology - The stands shall show particularly good morphological features especially as regards straightness of stem, branching habit, small size of branches and natural pruning ; the proportion of forked trees and of those showing spiral grain shall be as low as possible. 7. Health and resistance - The stands shall in general be healthy and show, in the place where they are growing, maximum resistance to harmful organisms and to adverse external conditions. 8. Effective Size of the Population - The stands shall consist of one or more groups of trees with adequate interpollination. To avoid the unfavourable effects of inbreeding, the stands shall consist of a sufficient number of individuals on a minimum area. 9. Age - The stands shall, as far as possible, consist of trees of such an age that the criteria given above can be clearly judged. B. CONSERVATION SEED ORCHARDS Conservation seed orchards shall be established in such a way that sufficient guarantee exists that the seed collected will represent at least the average genetic quality of the basic material forming the seed orchard. C. CLONES 1. Items 4, 5, 6, 7 and 9 of Part A shall apply correspondingly. 2. The clones shall be identifiable by distinctive characters. 3. The value of clones shall be established by experience or demonstrated by sufficiently prolonged experimentation. ANNEX II >PIC FILE= "T0019173">